
	
		I
		111th CONGRESS
		1st Session
		H. R. 1439
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2009
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To hold the surviving Nazi war criminals accountable for
		  the war crimes, genocide, and crimes against humanity they committed during
		  World War II, by encouraging foreign governments to more efficiently prosecute
		  and extradite wanted criminals.
	
	
		1.Short titleThis Act may be cited as the
			 World War II War Crimes Accountability
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)Surviving Nazi
			 war criminals are becoming increasingly rare.
			(2)The identities of
			 many of the remaining criminals were made known only after the end of the Cold
			 War and the collapse of Communist governments throughout eastern Europe.
			(3)In most of these
			 formerly Communist countries, the volume of available information is enormous,
			 and the available resources to study it and identify war crimes suspects is
			 comparatively small.
			(4)In the United
			 States, the Office of Special Investigations (OSI) of the Department of Justice
			 is responsible for detecting, investigating, and taking legal action to
			 denaturalize or deport persons who took part in Nazi-sponsored acts of
			 persecution committed abroad between 1933 and 1945.
			(5)As of April 2008,
			 OSI had successfully prosecuted more than 100 people involved in Nazi war
			 crimes who were residing in the United States.
			(6)As a Government
			 office with limited resources, OSI is under enormous strain to identify and
			 prosecute those criminals identified by newly released records before it is too
			 late.
			(7)Some foreign
			 governments hinder the efforts of OSI, Congress, and the United States
			 Government to extradite or deport convicted Nazi war criminals from the United
			 States to their country of origin or other relevant jurisdiction.
			(8)Certain
			 nongovernmental organizations have been instrumental in the search for wanted
			 Nazi war crimes suspects for over 60 years.
			(9)In 2002, the
			 Simon Wiesenthal Center launched Operation: Last Chance to maximize the
			 identification and help facilitate the prosecution of the remaining
			 unprosecuted Nazi war criminals, helping to achieve justice for the victims of
			 the Holocaust.
			(10)Simon
			 Wiesenthal, a survivor of the Nazi death camps whose work stands as a reminder
			 and a warning for future generations, dedicated his life to—
				(A)documenting the
			 crimes of the Holocaust; and
				(B)hunting down the
			 perpetrators still at large.
				(11)As founder and
			 head of the Jewish Documentation Center in Vienna, Simon Wiesenthal
			 successfully brought to justice wanted Nazi war criminals, including—
				(A)Franz Stangl, the
			 commandant of the Treblinka death camp;
				(B)Franz Murer,
			 The Butcher of Wilno; and
				(C)Erich
			 Rajakowitsch, who was in charge of the death transports in
			 Holland.
				(12)Mr. Wiesenthal's
			 work, which contributed enormously to the modern understanding of justice, war
			 crimes, and crimes against humanity, should be continued.
			(13)Of the most
			 guilty Nazis and Nazi collaborators still at large, Operation: Last Chance has
			 identified the following suspects:
				(A)Dr. Aribert Heim,
			 who served as a medical doctor at the Sachsenhausen, Buchenwald, and Mauthausen
			 concentration camps, is the most wanted ex-Nazi still at large. His most
			 terrible crimes were committed at Mauthausen, where he murdered hundreds of
			 inmates by administering lethal injections of phenol to their hearts or by
			 other torturous killing methods during the fall of 1941. His whereabouts are
			 unknown.
				(B)Dr. Sandor
			 Kepiro, who served as an officer in the Hungarian gendarmerie, was one of
			 several Hungarian officers convicted in 1944 for the mass murder of several
			 thousand civilians (mostly Jews) in the city of Novi Sad on January 23, 1942.
			 In the wake of the occupation of Hungary in March 1944, he was pardoned,
			 promoted, and returned to active service. He escaped to Austria in 1945, fled
			 to Argentina in 1948, and returned to Hungary in 1996.
				(C)Milivoj Asner,
			 who served as the police chief of the city of Slavonska Pozega. During 1941 and
			 1942, Mr. Asner orchestrated the robbery, persecution, and destruction of the
			 local Serb, Jewish, and Gypsy communities, which culminated in the deportation
			 of hundreds of civilians to Ustasha concentration camps, where most of the
			 deportees were murdered. After his exposure in Operation: Last Chance, the
			 former police chief later escaped once again to Klagenfurt, Austria, where he
			 currently resides.
				(D)Charles Zentai is
			 accused of murdering 18-year-old Peter Balazs, a Jewish boy he caught riding a
			 Budapest tram without the requisite yellow star on November 8, 1944. After
			 Hungarian requests for his extradition went unanswered, Zentai was able to
			 immigrate to Australia in February 1950, where he currently lives.
				3.Sense of the
			 House of RepresentativesIt is
			 the sense of the House of Representatives that—
			(1)the United States
			 should actively encourage extradition and prosecution of the remaining Nazi war
			 criminals (as described by 8 U.S.C. 1182(a)(3)(e));
			(2)the Simon
			 Wiesenthal Center should be commended for its historic work in bringing to
			 light the atrocities of the Holocaust and in advancing justice for Nazi war
			 criminals through Operation: Last Chance; and
			(3)the Office of
			 Special Investigation of the Department of Justice is advancing the declared
			 foreign policy of the United States by bringing wanted World War II criminals
			 to justice and should be commended for its actions.
			4.Designation of
			 visa waiver program countries
			(a)CooperationAfter
			 a country is initially designated as a visa waiver program country under
			 section 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)), the
			 Attorney General, in evaluating the effect that such designation would have on
			 the law enforcement and security interests of the United States under paragraph
			 (2)(C) of such section, shall consider the extent to which such country is
			 cooperating in—
				(1)extraditing or
			 prosecuting wanted or indicted Nazi war criminals to the relevant jurisdiction;
			 and
				(2)admitting into
			 their territory aliens described in section 212(a)(3)(E)(i) and ordered removed
			 from the United States by a United States immigration judge, the Board of
			 Immigration Appeals, or a Federal court.
				(b)Presidential
			 discretion
				(1)In
			 generalIf the President determines that it would not be in the
			 national interest of the United States to terminate a country's designation as
			 a visa waiver program country based on the evaluation under subsection (a), the
			 President may decline to terminate such designation after providing advance
			 written notification to—
					(A)the Committee on
			 Foreign Relations of the Senate;
					(B)the Committee on
			 the Judiciary of the Senate;
					(C)the Committee on
			 Foreign Affairs of the House of Representatives; and
					(D)the Committee on
			 the Judiciary of the House of Representatives.
					(2)ContentsIn
			 providing notification under paragraph (1), the President shall—
					(A)identify each
			 crime suspect described in subsection (a)(2) whose admission has not been
			 effected; and
					(B)submit copies of
			 all decisions rendered by United States immigration judges, the Board of
			 Immigration Appeals, and Federal courts that relate to such crime
			 suspects.
					5.Annual
			 reportIn each of the fiscal
			 years 2010 through 2014, the President shall submit an annual report to the
			 committees listed in section 4(b)(1), which describes, for each country that
			 has a pending application for entry into or renewal of the visa waiver program,
			 whether such country is—
			(1)cooperating
			 satisfactorily in extraditing or deporting wanted Nazi war crimes suspects to
			 the jurisdiction in which they have been indicted or convicted;
			(2)prosecuting
			 wanted Nazi war crimes suspects effectively within such country's jurisdiction;
			 and
			(3)cooperating
			 satisfactorily in admitting to the territory of such country aliens described
			 in section 212(a)(3)(E)(i) and ordered removed from the United States territory
			 by a United States immigration judge, the Board of Immigration Appeals, or a
			 Federal court.
			
